DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second micro switch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings only show one micro switch 60, and do not reference a second micro switch which is discussed in claim 5. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170318788 A1) to Blaylock in view of (US 20040200435 A1) to Debien.
In regards to claim 1, Blaylock teaches an electronic retractable pet leash device, comprising a housing (Blaylock; base 18 and cover 38) and a reel (Blaylock; spool 12, first and second gears 20, 22); the housing having a handle (Blaylock; 132) and an accommodating space inside the housing (Blaylock; see FIG 2), the housing being formed with a leash hole (Blaylock, in cord guide 108) communicating with the accommodating space (Blaylock; see FIG 3); the reel being rotatably disposed in the accommodating space (Blaylock; rotatable about spool mount 14), a leash (Blaylock; cord 6) being wound about (Blaylock; free end at 106, see FIG 7); the accommodating space being provided a latching member (Blaylock; 68, 100, 94, 96) and a motor-driven mechanism (Blaylock; 4, [0049] using a motor); the latching member being movably disposed beside the reel (Blaylock; where 68 is moved via 100, 94, 96), wherein when the latching member is moved to approach the reel, the latching member is engaged with the reel to lock the reel (Blaylock; 68 engages with gears 20, 22 to lock it into place, see FIG 7 and 12), wherein when the latching member is moved away from the reel, the reel is unlocked (Blaylock; see FIG 11); the motor-driven mechanism driving the latching member to approach or away from the reel (Blaylock; [0049] motor driven, can translate the lock 68 to engage the spool 12).
Blaylock fails to teach the accommodating space being provided with a control board, the motor-driven mechanism being electrically connected to the control board.
Debien teaches the accommodating space being provided with a control board, the motor-driven mechanism being electrically connected to the control board (Debien; [0110] computerized circuit board 114 controlling drive motor 88 to control release or retraction of lead).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the locking mechanism of Blaylock with a control board electrically connected to the motor in order to more accurately control the release or retraction of the lead.

In regards to claim 3, Blaylock as modified by Debien teach the electronic retractable pet leash device as claimed in claim 1, wherein a cover (Blaylock; 98, see FIG 7) is fixed in the accommodating space (Blaylock; see FIG 7), and the cover is pressed against the motor-driven mechanism (Blaylock; where 98 is pressed against all of 4).

In regards to claim 6, Blaylock as modified by Debien teach the electronic retractable pet leash device as claimed in claim 1, wherein a circumferential edge of one side of the reel (Blaylock; spool 12) is provided with a plurality of recesses (Blaylock; recesses in gears 20, 22), and the latching member (Blaylock; 68, 100, 94, 96) has a protrusion (Blaylock; 70, 72) matched with one of the recesses (Blaylock; see FIG 7 and FIG 10).

In regards to claim 7, Blaylock as modified by Debien teaches the electronic retractable pet leash device as claimed in claim 6, wherein circumferential edges of two sides of the reel (Blaylock; spool 12) are provided with the plurality of recesses (Blaylock; recesses in gears 20, 22), the latching member (Blaylock; 68, 100, 94, 96) has two protrusions (Blaylock; 70, 72), in a locked state, the two protrusions are engaged with the corresponding recesses at the two sides of the reel, respectively (Blaylock; see FIG 10, where in a locked state, 70 and 72 are engaged with the recesses of gears 20, 22).

In regards to claim 9, Blaylock as modified by Debien teach the electronic retractable pet leash device as claimed in claim 1, wherein the housing includes two half housings coupled to each other (Blaylock; base 18 and cover 38), one of the two half housings is provided with a rotating shaft (Blaylock; spool mount 14), and the reel is rotatably mounted on the rotating shaft (Blaylock; where spool 12 is rotatably mounted on the spool mount 14 so as to rotate to retract or release the leash).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170318788 A1) to Blaylock as modified by (US 20040200435 A1) to Debien as applied to claim 1 above, in further view of (US 20020005451 A1) to Valverde and (US 20130119180 A1) to Vaccari.
In regards to claim 2, Blaylock as modified by Debien teach the electronic retractable pet leash device as claimed in claim 1, wherein the motor-driven mechanism (Blaylock; 4) includes a motor (Blaylock; [0049]) but fail to teach wherein the motor-driven mechanism includes a reduction gear box, a gear, the motor drives the reduction gear box to run, the gear is mounted on an output shaft of the reduction gear box, the latching member has a rack, and the gear is meshed with the rack.
Valverde teaches wherein the motor-driven mechanism includes a reduction gear box (Valverde; 46), a gear (Valverde; 42), the motor (Valverde; 44) drives the reduction gear box to run (Valverde; see FIG 6), the gear is mounted on an output shaft (Valverde; 38) of the reduction gear box (Valverde 46, see FIG 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blaylock as modified by Debien to utilize the gear box, shaft, gear, and motor system of Valverde to provide automated mechanical motion for a reeling device. This is advantageous because it helps a user control the retraction and release without needing to manually operate the device.
Blaylock as modified by Debien and Valverde fail to teach the latching member has a rack, and the gear is meshed with the rack.
Vaccari teaches the latching member has a rack (Vaccari; 28, FIG 12, [0044]), and the gear is meshed with the rack (Vaccari; 21 meshed with 28 to create a locking mechanism).
Blaylock, Debien, Valverde, and Vaccari are analogous art from the same field of endeavor: winding, retraction, and rotatable spool devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blaylock as modified by Debien and Valverde such that the locking mechanism utilizes a meshed rack and gear to provide the translational motion as taught by Vaccari. Doing so would provide a reliable connection between mechanical pieces, allowing the latch to slide into place.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170318788 A1) to Blaylock as modified by (US 20040200435 A1) to Debien as applied to claim 1 above, in further view of (US 3144215 A) to Klein.
In regards to claim 4, Blaylock as modified by Debien teach the electronic retractable pet leash device as claimed in claim 1, but fail to teach wherein a micro switch is disposed in the accommodating space, the micro switch is located beside the latching member and connected to the control board, and the latching member has a contact for triggering the micro switch.
Klein teaches wherein a micro switch (Klein; 26) is disposed in the accommodating space (Klein; with motor 18), the micro switch is located beside the latching member (Klein; cam 30 and follower arm 28) and connected to the control board (Klein; of Blaylock and Debien), and the latching member has a contact for triggering the micro switch (Klein; cam 30 which depresses micro switch 26 and deenergizes the motor 18).
Blaylock, Debien, and Klein are analogous art from the same field of endeavor: i.e. winding, reel devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a micro switch in the accommodating space of Blaylock as modified by Debien as taught by Klein, since doing so would provide the option of the micro switch to precisely control the movement of the lock with relation to the motor.

In regards to claim 5, Blaylock as modified by Debien and Klein teach the electronic retractable pet leash device as claimed in claim 4, but fails to teach wherein the micro switch includes two spaced micro switches, and one of the two micro switches is located above the other micro switch.
	Blaylock as modified by Debien and Klein discloses the claimed invention except for there being two micro switches.  It would have been obvious to one having ordinary skill in the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Having two micro switches would be advantageous to provide a variety of conditions for the control board, such as slowing down the reel when switch 1 is depressed, then completely stopping the reel when switch 2 is depressed.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170318788 A1) to Blaylock as modified by (US 20040200435 A1) to Debien as applied to claim 1 above, in further view of (US 20190297853 A1) to Blakemore.
In regards to claim 8, Blaylock as modified by Debien teach the electronic retractable pet leash device as claimed in claim 1, but fail to teach wherein the housing is provided with an illumination lamp, and the illumination lamp is electrically connected to the control panel.
Blakemore teaches wherein the housing is provided with an illumination lamp (Blakemore; lighting assembly 170), and the illumination lamp is electrically connected to the control panel (Blakemore; main circuit board 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blaylock as modified by Debien to have an illumination lamp connected to the control panel as taught by Blakemore. The illumination lamp is advantageous because it could further provide lighting if having to walk a pet outdoors in the dark.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170318788 A1) to Blaylock as modified by (US 20040200435 A1) to Debien as applied to claim 1 above, in further view of (US 20170006834 A1) to Waters.
In regards to claim 10, Blaylock as modified by Debien teaches the electronic retractable pet leash device as claimed in claim 1, but fails to teach wherein the motor-driven mechanism is an electromagnetic switch.
Waters teaches wherein the motor-driven mechanism is an electromagnetic switch (Waters; 19, [0047] where the switch can determine the deployed condition).
Blaylock, Debien, and Waters are analogous art from the same field of endeavor; i.e. pet devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blaylock as modified by Debien to substitute one motor-driven mechanism for another, such as substituting the motor and spring mechanism with a magnetic switch instead as taught by Waters. The electromagnetic switch would provide for a sturdier connection with less moving parts, thus decreasing the chances of jamming and other such complications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180072533 A1 to Park teaches a winding device involving a rack and gear mesh configuration to lock a device.
US 20030154929 A1 to Groh teaches the use of a magnetic switch in an animal device.
US 20170000088 A1, US 20200060237 A1, US 20180288973 A1, US 20180125036 A1, US 20170339923 A1, US 20150075447 A1, CA 2812770 A1, CA 3006062 A1, DE 202019101402 U1, teach mechanically stoppable pet leash devices with translational locks that engage with the spool gear recesses to lock the device.
CN 108541622 A teaches two protrusions on the latch which engage with the recesses of the spool recesses to lock the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642